DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 10 March 2022, 01 February 2022 and 15 December 2021 is being considered by the examiner.
3.	Claims 1-20 are pending.
4.	Figure 34 of the application illustrates the claimed invention.

    PNG
    media_image1.png
    632
    602
    media_image1.png
    Greyscale

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,039,488 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application encompass the claimed invention of US 11,039,488 B2.

Application claim 1:
    A method, in a relay node, for configuring an adaptation layer, the method comprising:
    connecting to a central unit of a donor base station comprising the central and one or more distributed units, through one of the distributed units and using a mobile terminal (MT) part of the relay node;
    after establishing the connection, configuring an adaptation layer in a protocol stack for the MT part of the relay node, the adaptation layer providing for routing of incoming packets to one or more further relay nodes or to one or more user equipment (UEs) connected to the relay node, via a distributed unit part of the relay node, and for mapping of those incoming packets to bearers; and
    after configuring the adaptation layer for the MT part of the relay node, configuring and adaptation layer for the distributed unit part of the relay node for forwarding packets exchanged between the central unit of the donor base station and the first further relay node downstream of the relay node.
US 11,039,488 B2-claim 1:
    A method, in a relay node, for configuring an adaptively layer...the method comprising:
    connecting to the donor base station;
    

    after establishing the connection, configuring an adaptation layer in a protocol stack for the MT part of the relay node, the adaptation layer providing for routing of incoming packets to one or more further relay nodes or to one or more user equipment (UEs) connected to the relay node and for mapping of those incoming packets to bearers; and
    

    after configuring the adaptation layer for the MT part of the relay node, configuring an adaptation layer for the distributed unit part of the relay node for forwarding packets exchanged between the central unit of the donor base station and the first further relay node downstream of the relay node.


Allowable Subject Matter
7.	Claims 1-20 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) be used to overcome the rejection based on nonstatutory double patenting in this office action.
8.	The following is an examiner’s statement of reasons for allowance: The prior art made of record: Tenny et al. (US 2018/0279188 A1); Majmundar et al. (US 10,432,295 B2); Andersson et al. (US 2002/0082014 A1) and Al-Shalash (US 2014/0036762 A1) disclose a relay node and a method, in a relay node, for configuring an adaptation layer, wherein the relay node communicates with a central of a donor base station through a distributed unit of the donor base station, the relay node comprising a mobile terminal (MT) part and a distributed unit part, the donor base station comprising the central unit and one or more distributed units, with an FI interface defined between the central unit and each of the distributed units.
	The prior art made of record fail to teach or fairly suggest in combination ‘after establishing the connection, configuring an adaptation layer in a protocol stack for the MT part of the relay node, the adaptation layer providing for routing of incoming packets to one or more further relay nodes or to one or more user equipment (UEs) connected to the relay node and or mapping of those incoming packets to bearers; and after configuring the adaptation layer for the MT part of the relay node, configuring an adaptation layer for the distributed unit part of the relay node for forwarding packets exchanged between the central unit of the donor base station and the first further relay node downstream of the relay node.”
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412